Citation Nr: 1711808	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  08-06 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE


Entitlement to service connection for obstructive sleep apnea, as secondary to service-connected sarcoidosis.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from July 1979 to January 1983.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2008 Rating Decision by the Department of Veterans Affairs (VA) of the Nashville, Tennessee Regional Office (RO).  The Veteran's claims were originally transferred from the Louisville, Kentucky RO to the Nashville RO for adjudication as the Veteran was a VA employee.    

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2011.  A transcript of the hearing is associated with the electronic claims file.   

The claim was before the Board in September 2011, July 2013, and May 2014.  In September 2011, the Board denied the Veteran's claim for service connection for obstructive sleep apnea.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In a February 2013 Memorandum Decision, the Court vacated the September 2011 Board decision and remanded the appeal to the Board for a new medical opinion or clarification from the November 2009 VA examiner on the question of aggravation.  In July 2013, the Board remanded the claim for development in accordance with the Memorandum Decision.  

In May 2014, the Board again denied the claim and the Veteran again appealed the denial to the Court.  In an August 2015 Memorandum Decision, the Court found that the Board failed to ensure substantial compliance with the Court's February 2013 remand order, vacated the May 2014 Board decision and remanded the appeal to the Board to seek clarification or obtain a new examination consistent with the February 2013 remand order.  As a result of the Court remand, the Board remanded the matter January 2016. 



FINDINGS OF FACT

1.  The Veteran was diagnosed with obstructive sleep apnea May 2008.  

2.  The Veteran's obstructive sleep apnea was neither caused by nor aggravated by the service-connected sarcoidosis, and is not shown to be related to an in-service event, injury or disease.  


CONCLUSIONS OF LAW

The Veteran's obstructive sleep apnea was not incurred in service, nor was it proximately caused or aggravated by his service-connected sarcoidosis.  38 U.S.C.A. §§1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b)(2016).

VA's duty to notify was satisfied by a letter sent April 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding AOJ's duty to assist, the Veteran's service treatment records (STRs) and pertinent VA treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  No other relevant records have been identified and no records are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159 (c)(4).  In this case, the Veteran was provided VA examinations and given medical opinions in November 2009, October 2013, December 2013 and August 2016.  The November 2009 medical opinion was adequate as to causation, but as the Court found it did not mention aggravation, therefore it was inadequate with respect to the aggravation.  The Court found the medical opinions from October 2013 and December 2013 to be inadequate for using an inaccurate factual premise and for not providing a rationale, respectively.  The August 2016 review of the file by an examiner and the medical opinion provided, substantially complied with the Court remand orders of August 2015 and the Board remand orders of January 2016.  The medical opinion corrected the prior inadequacies found in the 2013 opinions, because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the three prior medical opinions and two Court decisions and provided a sufficient supporting rationale for the opinion.  Based on the foregoing, the Board finds the medical opinion to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim. Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to the Board hearing, 38 C.F.R. 3.103 (c) (2) requires that the one who conducts a hearing fulfill two duties to comply with this regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked by the claimant, which would be of advantage to the claimant's position. Here, the VLJ noted the issue on appeal, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran's representative was present at the hearing and elicited testimony.  The VLJ also asked questions, including an inquiry to clarify whether the Veteran was representing his intention to secure a private medical opinion with respect the nature and etiology of his obstructive sleep apnea.  The Veteran confirmed that he would seek an outside opinion.  See Transcript of Hearing before Board of Veteran's Appeals dated March 1, 2011, Page 6.  Nothing at the time of the hearing or since gave rise to the possibility that there was any existing, outstanding evidence pertinent to these claims to obtain or submit.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2), nor have they identified any prejudice in the conduct of the hearing.  The Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2). 

In accordance with the August 2015 Court remand, a VA examiner reviewed the Veteran's medical records, claim file, and provided a medical opinion in August 2016, with respect to the nature and etiology of the obstructive sleep apnea.  In September 2016, the RO, in a Supplemental Statement of the Case (SSOC), denied the Veteran's claim.  The Board finds the remand orders and directives have been substantially complied with and the matter is again before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As VA has obtained all relevant identified records, complied with its duties at the hearing and the Court's Memorandum Decisions, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish direct service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16   (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  

To establish secondary service connection a Veteran must show:  (1) the existence of a present disability; and (2) evidence that the present disability was either caused by the service-connected disability or that the service-connected disability increased the severity of the present disability. 38 C.F.R. §3.310.  In showing that the service-connected disability increased the severity of the present disability, the severity of the current disability cannot be due to the natural progression of that current disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

At the outset, the Board notes that, although the AOJ considered the claim for service connection of obstructive sleep apnea (OSA) on both direct and secondary theories of entitlement, there is actually no evidence or allegation that OSA had its onset during, or is otherwise medically-related to, service.  The service treatment records are negative for any complaints, findings or diagnosis related to OSA. No OSA was shown, nor is alleged to have been diagnosed, during service.  Moreover, there is no documented evidence of OSA for many years after service - a factor that would tend to weigh against a claim for direct service connection - if, in fact, a relationship to service was being asserted.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, however, the Veteran has only asserted that his OSA is secondary to his sarcoidosis.  Given the complete absence of evidence or allegation that OSA is service related, any further discussion or development on the question of direct service connection is unnecessary, and the Board will limit its discussion to secondary service connection.  Moreover, the Court in its August 2015 Memorandum Decision confirmed that the Veteran "has not presented any arguments related to warranting benefits for obstructive sleep apnea on a direct basis; rather, the only issue on appeal is whether he is entitled to benefits for obstructive sleep apnea secondary to his service-connected sarcoidosis."  Therefore, the Board will only discuss the Veteran's claim as it relates to secondary service connection.      

In this case, there is no dispute that the first element for secondary service connection - a current disability - is met.  In this regard, the Veteran was diagnosed with OSA following a VA pulmonary sleep study in May 2008.  

The Veteran contends that his OSA was caused or aggravated by his service-connected sarcoidosis.  Specifically, he contends that prednisone, prescribed to treat his service-connected sarcoidosis, caused him to gain weight and that this weight gain either caused or aggravated his obstructive sleep apnea.  

The Veteran was diagnosed with sarcoidosis in May 1981.  In August 2002, the RO granted the Veteran's claim for service connection for his sarcoidosis.  VA medical records indicate that the Veteran was treated with prednisone, a steroid, for his sarcoidosis from November 2004 to December 2006 and then again from May 2008 to July 2009.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board acknowledges that the Veteran is competent to describe symptoms he experiences, such as trouble sleeping or challenges with breathing.  However, in that the Veteran has not offered any evidence to demonstrate that he has any training or education, which would qualify him to address whether there is a medical nexus between the use of prednisone and his OSA, he is not competent to attribute the medical disorder to a specific cause.  Jandreau at 1376-77.Therefore, the Board affords the Veteran's statements as to the cause and/or aggravation of his OSA, no probative value. 

By way of an Appellant Brief dated February 2014, the Veteran's representative contends that the Veteran's pulmonary related manifestation of sarcoidosis may have caused or aggravated the Veteran's nasal congestion, which in turn affected the Veteran's ability to use his CPAP machine to treat his OSA.  However, the Veteran's attorney is not competent to render a medical opinion.  Jandreau at 1376-77.  Further, the Veteran's nasal problems have been diagnosed as allergy related, not sarcoidosis related.  The record indicates that in 2015, the Veteran had been treated with allergy shots and that it was helping with his nasal breathing, so much so that he was ready to retry his sleep equipment to treat his OSA.  As such, the Board places no probative value on the representative's statement.  Moreover, the AOJ has already considered whether sarcoidosis or treatment for the sarcoidosis caused or aggravated the Veteran's chronic rhinitis and in July 2014 found it did not.  Significantly, the Veteran did not appeal this decision.  For all of these reasons, the Board places no probative value on the representative's opinion that the Veteran's sarcoidosis led to allergic rhinitis, which aggravated the Veteran's OSA.

The Board also notes the Veteran's September 2016 statement, where the Veteran stated that he believes there is a relationship between his sarcoidosis and upper airways or lungs, even though VA examiners have noted otherwise.  The Board observes that the Veteran again provided a February 2006 internet article that he believes support his contention. 

During the pendency of the claim, the Veteran was provided with four VA examinations and/or medical opinions to determine whether there is a relationship between his OSA and sarcoidosis.  

The Veteran underwent a VA examination in November 2009.  At that time, the examiner noted that a respiratory examination of the Veteran was not necessary, as it had already been performed in April 2009.  The Veteran's obstructive sleep apnea was rated as mild.  After a review of the VA treatment records and the June  VA 2008 pulmonary sleep study report, the examiner opined that the Veteran's sleep apnea was not caused by or a result of  his sarcoidosis. The examiner explained that the VA Pulmonary Clinic where the Veteran had been treated did not document any connection between his pulmonary sarcoidosis and obstructive sleep apnea.  The examiner further explained that obstructive sleep apnea is caused by the upper airway collapsing or becoming obstructed and the Veteran's sarcoidosis is documented as affecting his lungs, not his upper airway.  Although adequate as to causation, the opinion did not address aggravation.  

The Veteran underwent another VA examination in October 2013.  After a review of the Veteran's VA claims file, and an in person examination of the Veteran the examiner opined that the Veteran's sleep apnea is not at least likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected sarcoidosis.  The examiner opined that the weight gain due to the steroid prednisone taken for sarcoidosis was not an aggravating factor for his sleep apnea.  The examiner also reasoned that the record did not reflect weight gain after taking the steroids so he could not conclude that the steroids aggravated the sleep apnea. In this regard, the examiner went over the Veteran's weight two years prior to taking the steroids and his weight one year after being off the steroids, indicating just a 4-pound difference between the two.  

The Board notes that in the August 2015 Memorandum Decision the Court found that since there was a time where the Veteran's weight did increase during a period where he was on prednisone, that the October 2013 medical opinion was based on an inaccurate factual premise.  The Court explained that it doubted the adequacy of the opinion because the medical opinion also noted that the Veteran's sarcoidosis at that time was dormant, but did not provide any rationale for the notation.  

Another VA opinion was obtained in December 2013.  After a review of the Veteran's VA claims file, VBMS claim, and Court remand orders, the examiner opined that the Veteran's sleep apnea was not at least likely as not aggravated beyond its natural progression by the Veteran's service-connected sarcoidosis.  The examiner further opined that there is no established pattern of aggravation of the Veteran's diagnosed obstructive sleep apnea condition by his service-connected sarcoidosis.   The examiner explained that there was no clinical evidence to support a worsening of the Veteran's obstructive sleep apnea since diagnosis in that it has remained symptomatically unchanged.  The examiner noted that the Veteran reported that his obstructive sleep apnea symptoms were unchanged from the time of diagnosis.  In the August 2015 Memorandum Decision, the Court considered this confusing because the examiner did not provide a clear, rational basis to explain how she used the Veteran's unchanged sleep apnea symptoms since diagnosis as the basis for her to conclude that Veteran's service-connected sarcoidosis nor the treatment for it in no way contributed to his sleep apnea.  

In accordance with the August 2015 Memorandum Decision, another VA medical opinion was obtained in August 2016.  After a review of the Veteran's electronic files, which included all of the relevant treatment records, prior remands, medical opinions, and Court decisions, the examiner opined that the Veteran's sleep apnea is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected sarcoidosis.  The rationale behind this opinion, the examiner explained, is that sarcoidosis is more likely to be associated with weight loss rather than weight gain.  The examiner also explained that in OSA the breathing is abnormal because of narrowing or closure of the throat and that such narrowing is an upper airway condition, unlike sarcoidosis that affects the lower airway/lungs.  The examiner also noted that there are risks factors for OSA, with the strongest one being obesity and that the prevalence of OSA progressively increases as the body mass index (BMI) increases.  

The August 2016 VA examiner addressed the Veteran's contentions, and reviewed the entire VBMS file, which included a review of the medical literature the Veteran provided on sarcoidosis.  The examiner found  that "the medical literature" lacked credible evidence to support the contention that OSA is caused by sarcoidosis.  The Board acknowledges that the examiner did not specifically identify the medical literature provided by the Veteran but the Board emphasizes the examiner's review of the entire VBMS file which included the medical literature provided by the Veteran.  The examiner also identified statements made by two pulmonologists that treated the Veteran.  One of the pulmonologists is quoted as stating, "Chart reviewed including PFTs and CXR.  Sarcoid does explain reduced diffusion capacity.  In this case, there is no relationship between ...sarcoid and the sleep apnea."  The other pulmonologist is quoted as saying, "To my knowledge there is no connection between OSA and Sarcoidosis."  

The August 2016 VA examiner opined that the Veteran's sleep apnea was neither proximately caused by nor aggravated by his sarcoidosis or the treatment for it.  In reaching this conclusion, the examiner noted the dates pertinent to beginning and ending prednisone treatment in connection with the Veteran's recorded weight at those times, as well as during the period of prednisone treatment.  The examiner noted the Veteran's weight prior to taking prednisone, both while in service and after service.  The examiner noted that the record shows that the Veteran gained 30 pounds pre-prednisone while in service, and the total weight gained pre-prednisone after service was 74 pounds.  The examiner noted that weight gained as a result of taking prednisone is reversible once the medication is stopped.  This weight loss was illustrated by the next weight recorded as mentioned by the examiner.    The next recorded weight which was post-prednisone, indicated that that Veteran was 13 pounds lighter as compared to his baseline weight while on prednisone.  The examiner noted that years after the Veteran stopped taking prednisone, his weight continued to increase, with the most recent reading of record reflecting the Veteran's weight as 202.3 pounds.  

The August 2016 VA examiner stated, "It is the veteran's well-documented weight gain of 87 pounds starting 31 years ago in service, with 74 lbs of this weight occurring PRIOR to steroid initiation because of his diet & lifestyle choices, that more than likely contributed to his odds of developing obstructive sleep apnea, rather than the 3 years of steroid use to treat his SC sarcoidosis."   The rationale provided was that even though the Veteran did gain weight while on prednisone, the Veteran's weight gain consistently went up prior to taking prednisone as well as after he stopped taking prednisone.  

This medical opinion substantially complies with the August 2015 Court remand orders as well as the January 2016 Board remand orders.  This opinion discusses cause and aggravation with respect to the Veteran's service-connected sarcoidosis and obstructive sleep apnea and gives a rationale to support each opinion.  

The Board acknowledges that the August 2016 VA opinion concludes with the following statement, "Since there is no secondary service connection, there can be no aggravation." On first read, this statement appears conclusory without any support.  However, when reading this statement in conjunction with the entire medical opinion the most reasonable interpretation of the statement is that it simply goes to reiterate the examiner's opinion that there is no relationship between the Veteran's OSA and his sarcoidosis - including causation or aggravation.  The Board acknowledges that the August 2016 VA examiner did not word the opinion using the specific phrases as typically preferred when addressing legal questions; however, the Board finds the examiner's conclusion that there is no relationship between the Veteran's sarcoidosis and OSA sufficiently expresses the opinion that the OSA was not caused or aggravated by the service-connected sarcoidosis.  Further, the examiner went into detail explaining why the prednisone treatment for the service-connected sarcoidosis did not affect the Veteran's OSA, even if the Veteran's weight increased while taking prednisone.  Given that the examination provided rationale for his opinion specifically when it comes to the aggravation factor, it is reasonable to conclude that this last statement is merely a restatement of his overarching conclusions- there is no causation, nor aggravation, by the service-connected sarcoidosis.

As the August 2016 VA examiner reviewed all of the relevant documents and evidence, considered the Veteran's contentions, and explained rationale for the opinions reached, the Board finds the August 2016 medical opinion highly probative.  Further, the Board finds the examiner's opinion to be highly probative as the examiner is a board certified physician that has been practicing medicine for thirty-eight (38) years. For all of these reasons, the Board places a high probative value on the August 2016 medical opinion.  

The Board observes that there are no positive medical opinions of record specific to the Veteran's OSA.  The Board observes that the Veteran has provided internet articles in order to support his contention that his sarcoidosis affects the upper airway and lungs.  However, the Board again notes that the August 2016 VA examiner reviewed the entire electronic file, which included these internet articles and still found that there was no credible medical literature, of record, that OSA is caused or aggravated by sarcoidosis.  

The Board places a higher probative value on the August 2016 VA examiner's opinion regarding the specific facts of this case, than the internet articles.  In this regard, the internet articles are general and not specific to the facts of this case.  Moreover, the Veteran's treating providers in this case specifically found that the Veteran's sarcoidosis does not affect his upper respiratory system.  See e.g., December 2015 pulmonologist statement cited in the August 2016 VA opinion, that "[i]n this case, there is no relationship between sarcoid and the sleep apnea."  Significantly, although the internet articles provided by the Veteran indicate that sarcoidosis can affect the upper airways, they do not indicate that sarcoidosis always affects the upper airways.  Thus, the Board places a higher probative value on the notations from the Veteran's treating providers who indicated that the Veteran's sarcoidosis does not affect his upper respiratory system. 

Further, the VA treatment records do not support a finding that the Veteran's OSA is caused or aggravated by his sarcoidosis.  

The Board has considered the Veteran's statement that he gained 30 pounds after taking steroids from 2004 to 2007 and that he contends such weight gain was not natural but was rather a result of the prednisone treatment.  See the Veteran's September 2016 statement.  The Board finds the August 2016 VA examiner's explanation with respect to the weight gain to be more probative.  Again, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, etiology of OSA, it falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Based upon the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for obstructive sleep apnea secondary to service-connected sarcoidosis.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (West 2014); Gilbert v. Derwinski,  1 Vet. App. 49, 53-56 (1990).  

ORDER

Entitlement to service connection for obstructive sleep apnea, as secondary to service-connected sarcoidosis is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


